DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the Euler Angle values are not clearly defines, as the angles corresponding to the ±5° and ±10° values are not included in the claims. Euler angle notation for LiNbO3 include three different angles; however, the claims do not clearly specify which value is which.
With respect to claims 2-18, these claims are dependent on claim 1 and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tamasaki (US 2013/0285504) in view of Nishiyama et al. (US 2009/0009028).
With respect to claim 1, Tamasaki discloses an elastic wave device comprising: a LiNbO3 substrate (item 21; Paragraph 28); an interdigital transducer electrode (item 22) disposed on the LiNbO3 substrate (Fig 3); a dielectric film (item 23) disposed on the LiNbO3 substrate and covering the interdigital transducer electrode (Fig 3); and a frequency adjustment film (item 24) disposed on the dielectric film (Fig 3); wherein the interdigital transducer electrode includes a main electrode; the main electrode is made of a metal selected from the group consisting of Pt, W, Ta and Mo or an alloy including primarily the metal (Paragraph 29).
Tamasaki does not disclose that Euler Angles of the LiNbO3 substrate are within a range of about 0 ± 5°, within a range of about θ ± 1.5°, within a range of about 0 ± 10°, a film thickness of the main electrode normalized by a wavelength λ determined in accordance with an electrode finger pitch of the interdigital transducer electrode is denoted T, and a density ratio of the metal of the main electrode to Pt is denoted as r, the film thickness T of the main electrode and θ of the Euler Angles satisfy θ = -0.05°/(T/r - 0.04) + 31.35°.
Nishiyama et al. teaches a piezoelectric elastic wave device in which, in combination with the layer thicknesses of Tamasaki, teaches that Euler Angles of the LiNbO3 substrate are within a range of about 0 ± 5°, within a range of about θ ± 1.5°, within a range of about 0 ± 10°, a film thickness of the main electrode normalized by a 
At the time of effective-filing, it would have been obvious to one of ordinary skill in the art to combine the Euler angles of the LiNbO3 of Nishiyama et al. with the elastic wave device of Tamasaki for the benefit of allowing for broadband usage at higher frequencies (Paragraph 18 of Nishiyama et al.).
With respect to claim 2, the combination of Tamasaki and Nishiyama et al. discloses the elastic wave device according to claim 1. Nishiyama et al. discloses that θ is within a range of about 25° or more and about 31° or less (Abstract, Figs 2-3).
With respect to claim 3, the combination of Tamasaki and Nishiyama et al. discloses the elastic wave device according to claim 1. Tamasaki discloses that a film thickness of the frequency adjustment film is about 0 or more and about 0.025λ or less (Paragraph 33).
With respect to claim 4, the combination of Tamasaki and Nishiyama et al. discloses the elastic wave device according to claim 3. Tamasaki discloses that the film thickness of the frequency adjustment film is about 0.005λ or less (Paragraph 33).
With respect to claim 5, the combination of Tamasaki and Nishiyama et al. discloses the elastic wave device according to claim 1. Tamasaki discloses that the dielectric film is made of silicon oxide (Paragraph 30).
With respect to claim 6, the combination of Tamasaki and Nishiyama et al. discloses the elastic wave device according to claim 1. Tamasaki discloses that the frequency adjustment film is made of silicon nitride (Paragraph 32).
With respect to claim 7, the combination of Tamasaki and Nishiyama et al. discloses the elastic wave device according to claim 1. Tamasaki discloses that the interdigital transducer electrode includes the main electrode and another electrode layer made of a metal other than the metal of the main electrode (Paragraph 44, Fig 3).
With respect to claim 8, the combination of Tamasaki and Nishiyama et al. discloses the elastic wave device according to claim 1. Tamasaki discloses that the elastic wave device is a band pass filter including the interdigital transducer electrode (Paragraph 2).
With respect to claim 9, the combination of Tamasaki and Nishiyama et al. discloses the elastic wave device according to claim 1. Tamasaki discloses that a total film thickness of the interdigital transducer electrode is about 0.25λ or less (Paragraphs 44-49, wherein the combined thicknesses of the IDT electrodes is 0.25λ or less).
With respect to claim 10, the combination of Tamasaki and Nishiyama et al. discloses the elastic wave device according to claim 5. Tamasaki discloses that a thickness of the silicon oxide is larger than a thickness of the interdigital transducer electrode (Fig 3, Paragraphs 44-49).
With respect to claim 11, the combination of Tamasaki and Nishiyama et al. discloses the elastic wave device according to claim 9. Nishiyama et al. discloses that reflectors (items 4 and 5) are disposed on both sides of the interdigital transducer electrode (item 3) in an elastic wave propagation direction (Fig 1A).
With respect to claim 12, the combination of Tamasaki and Nishiyama et al. discloses the elastic wave device according to claim 1. Tamasaki discloses that the dielectric film is made of SiO2 (Paragraph 30).
With respect to claim 13, the combination of Tamasaki and Nishiyama et al. discloses the elastic wave device according to claim 1. Tamasaki discloses that the interdigital transducer electrode includes the main electrode, a close-contact layer, and a diffusion-preventing layer (Paragraph 44, wherein the disclosed materials inherently provide the claimed functions). 
With respect to claim 14, the combination of Tamasaki and Nishiyama et al. discloses the elastic wave device according to claim 13. Tamasaki discloses that the close-contact layer is made of NiCr (Fig 3, Paragraph 44).
With respect to claim 15, the combination of Tamasaki and Nishiyama et al. discloses the elastic wave device according to claim 13. Tamasaki discloses that the diffusion-preventing layer is made of Ti (Fig 3, Paragraph 44).
With respect to claim 16, the combination of Tamasaki and Nishiyama et al. discloses the elastic wave device according to claim 13. Tamasaki discloses that the interdigital transducer electrode further includes an AlCu alloy film (Fig 3, Paragraph 44).
With respect to claim 17, the combination of Tamasaki and Nishiyama et al. discloses the elastic wave device according to claim 13. Tamasaki discloses that the close-contact layer, the main electrode, and the diffusion- preventing layer are stacked in order from the LiNbO3
With respect to claim 18, the combination of Tamasaki and Nishiyama et al. discloses the elastic wave device according to claim 13. Tamasaki discloses that an AlCu alloy film is disposed on the main electrode with the diffusion-preventing layer interposed therebetween (Fig 3, Paragraph 44).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837